Citation Nr: 1428925	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  10-41 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post phlebitic syndrome, right lower extremity (right leg disability).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard and Naval Reserves from 1986 to 2005 with various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for bilateral hearing loss, and a January 2012 rating decision of the VA RO in Waco, Texas, which denied entitlement to service connection for a right leg disability and tinnitus.

In March 2014, the Veteran testified during a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript is included in the claims file.

The Board has not only reviewed the physical claims file but also the Veteran's file on the "Virtual VA" paperless claims processing system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has a right leg disability that is etiologically related to his service-connected status post left leg deep venous thrombosis with history of status post pulmonary embolus, placement of vena cava filter and chronic anticoagulant therapy associated with meniscal injury of left knee (left leg disability).

2.  The Veteran's bilateral hearing loss was noted before service and it was not aggravated beyond its natural progression by any in-service injury, disease, or event.

3.  The Veteran's claimed tinnitus did not begin in service and cannot be linked to any established in-service injury, disease, or event.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right leg disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1507 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The criteria for service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA or injury incurred or aggravated by INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002 & Supp. 2013).  ACDUTRA means, in pertinent part, full-time duty in the Armed Forces performed by Reserves for training and full-time duty as members of the Army National Guard or Air National Guard of any State.  38 U.S.C.A. § 101(22)(a), (c).

A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in the line of duty.  
 
Ordinarily, a pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2013); 38 C.F.R. § 3.306(a) (2013).  However, the presumption of aggravation does not apply to a period of ACDUTRA or INACDUTRA, even if "Veteran" status has been previously established because the claimed disability must have been aggravated "in [the] line of duty."  38 U.S.C.A. § 101(24)(B) (West 2002); see also Smith, supra, 24 Vet. App. at 48.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In his September 2010 claim for entitlement to service connection for a right leg disability, the Veteran asserted that he should be entitled to an additional evaluation for his right leg because he retired due to bilateral post phlebetic syndrome.  

The Veteran submitted a March 2010 note from a VA physician that reported that he had "deep vein thrombosis on both legs . . . severe varicose veins and persistent edema and stasis pigmentation, ulceration."  

The Veteran also submitted documents from his January 2005 Physical Evaluation Board, which note that the Veteran was unfit to perform his official duties because of bilateral post phlebitis syndrome.  The findings note that "both lower extremities, from his feet to his [calves], demonstrated multiple dilated vessels, hemosiderin changes, eczema, skin ulcerations and scabbing."  

Findings also note that the continued manifestation of symptoms is a result of a left knee injury that occurred during active duty for training that required surgery.  After surgery, "he suffered a left lower extremity deep venous thrombosis and pulmonary embolus."  

In a May 2013 VA examination, an examiner opined that the "claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness" because the Veteran's medical records show that he injured his right knee "well before his left knee injury."  

Nevertheless, the Board finds that service connection for a right leg disability is warranted.  It is documented that the Veteran had right knee surgery before injuring his left knee.  However, based on the medical evidence of record, the Veteran's current right leg disability, as manifested by deep vein thrombosis on both legs and varicose veins, arose after his left knee surgery.  As the Veteran is already service connected for his left leg disability, and there is evidence that the current right leg disability is the result of his left leg disability, or service, the Board finds that service connection for a right leg disability on a secondary basis is warranted.  The fact that the Veteran had had surgery before service does not negate the possibility that this disability is the result of service.

In this regard, the nature and extent of the disability related to service is not before the Board at this time. 

In his March 2009 claim for entitlement to service connection for hearing loss the Veteran asserted that he had hearing loss due to noise exposure based on his position as an equipment operator during service.  In a September 2010 statement, the Veteran added a claim for entitlement to service connection for tinnitus, which he asserted was also a result of in-service noise exposure.

A review of the Veteran's service treatment records shows that he was noted to have hearing loss in his September 1986 enlistment examination.  The Veteran also had notations of hearing loss in November 1990, July 1996 and July 2003 examinations.  There is no notation of tinnitus at any time during active duty service, providing evidence against this claim of high probative value.

In September 2009, the Veteran was afforded a VA audiological examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  The examiner noted that the Veteran "currently works as an equipment operator."  The Veteran also reported working as an equipment operator during service.  After a physical examination, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner noted that the Veteran specifically reported that he did not have tinnitus.  The examiner opined that "hearing loss is less likely as not aggravated as a result of noise exposure in the military."  The examiner provided the following rationale:

Hearing loss was present at entrance to the military and was not of a significantly different degree than current audiometry in the left ear.  The right ear has had a shift from normal to mild hearing loss at entrance to military to a normal sloping to moderate sensorineural hearing loss.  Without knowing the etiology of the pre-existing hearing loss it is difficult to state whether hearing loss would have naturally declined outside of military noise or not. 

In November 2011, the Veteran was afforded a VA hearing loss and tinnitus examination.  The examiner reviewed the claims file and recited the Veteran's reported history.  After a physical examination, the examiner confirmed the diagnosis of bilateral sensorineural hearing loss.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that "hearing loss was documented in both ears on the enlistment exam dated 9/1986, he reported a history of ear infections when young but no hearing loss prior to service."  The examiner also opined that pre-existing hearing loss was not aggravated beyond normal progression in military service.  The examiner noted that "without knowing the etiology of the pre-existing loss it is beyond the ability of this audiologist to determine if the threshold shifts noted over time have been aggravated beyond normal progression by military service on weekend a month and two weeks in the summer as a heavy equipment operator or his 5 day a week job as a heavy equipment operator or by the natural or possible progression resulting from the cause of the pre-existing loss."  

With regard to the Veteran's tinnitus, the examiner noted that it was at least as likely as not associated with the Veteran's hearing loss.  The examiner also noted that it was less likely than not caused by or a result of military noise exposure because the Veteran' denied tinnitus in November 2005 after he was out of the Reserves.  

The Board acknowledges the Veteran's statements that he had bilateral hearing loss and tinnitus as a result of in-service noise exposure.  However, the Board finds that the Veteran is not competent to testify with the nature and etiology of his bilateral hearing loss.  The formal diagnosis of bilateral hearing loss and its etiology are complex medical questions and, as noted above, the Veteran is not competent to provide medical evidence as to such questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert, 21 Vet. App. at 462; Routen, 10 Vet. App. at 183.  

The Board notes that the Veteran is competent to report symptoms of tinnitus as it is a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09; Charles, 16 Vet. App. at 374 (tinnitus).  However, the Board finds that the Veteran's claim that tinnitus began during active duty service is not accurate.  See Layno, 6 Vet. App. at 469.  The Veteran first noted that he had tinnitus in a September 2010 statement, over a year after his March 2009 claim for entitlement to service connection for bilateral hearing loss, providing evidence against his claim.  Further, as noted in the November 2011 VA examination, the Veteran specifically denied having tinnitus in a November 2005 examination that occurred after his separation from the Naval Reserves, providing additional evidence against the claim.  

The Board also notes that the Veteran denied having tinnitus in his September 2009 VA examination, providing further evidence against his claim.  

In effect, the Veteran himself has provided factual evidence of high probative value against his own claim. 

Accordingly, service connection for bilateral hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

Duties to Notify and Assist

Given the full grant of benefits sought on appeal with regard to the issue of entitlement to service connection for a right leg disability, no conceivable prejudice to the Veteran could result from this decision; therefore, no discussion of the VA's duties to notify and assist is necessary with regard to this issue.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letters dated in June 2009 and September 2011.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  

Also, the Veteran was provided VA examinations in regards to his bilateral hearing loss and tinnitus claims in September 2009 and November 2011.  The Board finds that the opinions were adequate because, along with the other evidence of record, it provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  Further, the examination reports were based on a thorough review of the claims file by physicians with appropriate expertise.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).   

38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the March 2014 Board hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing was harmless.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).    


ORDER

Service connection for a right leg disability is granted.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


